This cause came on to be heard upon the petition of the relators for a writ of mandamus, the answer of the respondent, the reply of the relators and the demurrer *Page 295 
of the respondent thereto, and was argued by counsel. On consideration whereof this court finds:
(1) The demurrer to the reply searches the entire record;
(2) Ordinance No. 2670 of the City of Warren, providing for electric street lighting and for rates to be charged consumers of electricity, was subject to referendum;
(3) That under the conceded facts of this case the referendum on such ordinance was not instituted in compliance with Section5 of Article XVIII of the Constitution of Ohio.
It is therefore ordered and adjudged that the demurrer be, and the same is hereby, sustained and a writ of mandamus is denied on authority of Ohio River Power Co. v. City ofSteubenville, 99 Ohio St. 421.
Writ denied.
WEYGANDT, C.J., JONES, MATTHIAS, BEVIS and WILKIN, JJ., concur.
STEPHENSON and ZIMMERMAN, JJ., dissent.